Citation Nr: 0006093	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  97-23 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a back disability and, if 
so, whether the claim is well grounded.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


INTRODUCTION

The veteran had verified service from May 1944 to May 1946 in 
the United States Navy and from January 1947 to June 1947 in 
the United States Army.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 notification of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Phoenix, Arizona, which informed the veteran that he did not 
submit new and material evidence in order to reopen his claim 
for service connection for a back disability.  In connection 
with his subsequent appeal, the veteran testified before a 
member of the Board; a transcript of that hearing is 
associated with the claims file.

By way of history, the Board notes that the record reflects 
final denials of the veteran's claim in April 1995, August 
1950, and July 1946.  The RO, in September 1997, found that 
the veteran did submit new and material evidence to warrant 
reopening the claim.  However, the Board is required to 
consider the issue of finality prior to any consideration on 
the merits.  38 U.S.C.A. §§ 7104(b), 5108; see Barnett v. 
Brown, 8 Vet. App. 1 (1995).  Accordingly, the Board will 
address the issue of entitlement to service connection for a 
back disability on a finality basis.  Further, since the last 
final denial on any basis was that of the April 1995 rating 
decision, the Board will consider whether new and material 
evidence has been submitted since that action.  See Evans v. 
Brown, 9 Vet. App. 273 (1996) (new and material evidence must 
be submitted since the time that the claim was finally 
disallowed on any basis).   



FINDINGS OF FACT

1.  The RO, in an April 1995 final decision, denied 
entitlement to service connection for a back disability.

2.  The evidence submitted subsequent to the April 1995 RO 
decision does bear directly and substantially upon the 
specific matter under consideration, and, in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  A June 1997 medical statement from a private doctor 
relates a back disability to service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to warrant 
reopening the veteran's claim for service connection for a 
back disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  The veteran's claim of entitlement to service connection 
for a back disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Regulations

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Service connection may also 
be granted for a disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

New and Material Evidence 

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).  
A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108; Hickson v. West, 
12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Knightly v. Brown, 
6 Vet. App. 200 (1994).  Only evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans that the evidence is presumed to 
be credible was not altered by the Federal Circuit decision 
in Hodge.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court set out 
that in materiality cases, the Board must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203 (1999).

Factual Background

The veteran had service from May 1944 to May 1946 in the 
United States Navy and from January 1947 to June 1947 in the 
United States Army.

At the time of the entry examination of April 1944, slight 
dorsal kyphosis was noted to be a defect.  On separation in 
May 1946, no pertinent defect was noted in the "Termination 
of Health Record."  Clinical examination of the spine was 
normal.    

In his May 1946 application for compensation benefits, the 
veteran reported that he sustained a back injury in August 
1944 while loading ammunition.  A May 1946 rating decision 
denied service connection for a back disability as not shown 
by the evidence.  

When the veteran underwent an entry examination in January 
1947, the musculoskeletal system was normal on clinical 
evaluation.  

The veteran was hospitalized in February 1947 for pain and a 
tired feeling in his midback.  The veteran stated that he 
always had a weak back with poor muscles.  He stated that 
back pain was more prominent when he was in the Navy and 
doing heavy lifting.  He related that he still had back 
trouble when he was discharged from the Navy.  The final 
diagnoses were spina bifida (vertebral arch, fusion defect) 
and osteochondrosis of the thoracic vertebrae, with 
epiphysitis.  An X-ray of the lumbosacral spine in March 1947 
was negative for bone or joint pathology; there was spina 
bifida of S-1.  It was noted that previous films had shown an 
old healed juvenile epiphysitis of the thoracic vertebrae.  A 
body cast was applied for relief of symptoms due to juvenile 
epiphysitis.  The final progress note dated in May 1947 
indicated that the veteran was to be returned to civilian 
life without the likelihood of recurrence of incapacitating 
symptoms.  

The veteran's service separation examination dated in May 
1947 indicates that the veteran complained of a backache in 
the thoracic region since loading ammunition during his 
service in the Navy in Boston in August 1944.  On clinical 
examination, no musculoskeletal defects were found.  

In July 1948, an examination was conducted in conjunction 
with an application from the veteran for hospital treatment 
or domiciliary care.  Past history included the veteran 
injuring his back in August 1944 when lifting ammunition on a 
ship.  At the time of the injury, the veteran reportedly had 
a sudden pain in the back.  He complained that the symptoms 
had worsened as of late.  Physical findings included muscle 
spasm of the right erector spinal muscle in the lumbar 
region.  Further evaluation was recommended.  

In December 1949, the veteran was hospitalized at a VA 
facility for apophysitis of the dorsal vertebrae.  

The veteran was afforded a VA examination in July and August 
1950.  The veteran complained of recurrent back discomfort, 
mainly in the upper back.  A VA X-ray dated in July 1950 
showed the same findings from November 1949 - a right-sided 
scoliosis, in its midsegment, and an increased kyphosis.  The 
bodies of T9, 10, and 11 showed moderate wedging; a bony 
bridge was noted between T10-11.  The lumbar and sacroiliac 
were normally outlined and well preserved.  The diagnosis was 
history of back injury, clinically quiescent.  

A rating decision dated in August 1950 denied service 
connection for a back condition on the basis that there was 
no record of injury in service or any history which would 
aggravate the congenital condition more than the normal 
progress.  Spina bifida and osteochondrosis of the thoracic 
vertebrae with epiphysitis were identified as constitutional 
or developmental abnormalities.  

Other service examinations dated in January 1952, December 
1955, August 1958 and May 1964 were negative for back 
abnormalities.  There were no pertinent complaints reported 
in April 1958, August 1958 and May 1964.  

Air Force Base records dated in February 1960 indicate that 
the veteran hurt his back bowling, and he reported 
midthoracic spinal pain.  He had increased lumbar lordosis 
and kyphosis all of his life.  There was tenderness about T5-
6, especially on extension of the scapula.  An X-ray was 
negative except for old kyphoscoliosis.  In March 1960, an X-
ray showed wedging of T8, 9, 10 and 11 which appeared old and 
associated with epiphyseal roughening.  In addition, there 
was a very minimal lateral curvature, all felt to be 
consistent with a diagnosis of juvenile epiphysitis, although 
further evaluation was advised.  The service report of 
examination dated in September 1963 contains a clinical 
evaluation of kyphoscoliosis.  It was noted that the 
kyphoscoliosis was congenital and asymptomatic.  It was not 
considered to be of a degree to interfere with wearing of 
military gear or routine work.    

In September 1963, the veteran was to be evaluated for the 
degree of kyphoscoliosis for flying purposes.  A service 
department X-ray demonstrated minimal scoliotic deformity of 
the thoracic spine with the convexity present in the 
midthoracic region and directed toward the right.  In the 
lower thoracic region there was an even more minimal 
convexity to the left.  The lateral film showed a kyphotic 
curve normally present in the upper spine to be present in 
the lower thoracic region with the apex of the kyphosis at 
about T-9 level.  There was only minimal anterior wedging of 
the body of T-9 but some degenerative changes were noted 
about the lower thoracic vertebral bodies anteriorly.  In the 
lumbosacral region, there was a slight exaggeration of the 
usual lordotic curve present and the lumbosacral angle was 
rather acute.  None of the defects appeared to be 
disqualifying for flying duties if the veteran were 
asymptomatic with the changes.  

The veteran was afforded a VA examination in September 1994.  
The veteran reported that he first developed back pain while 
loading a ship in 1944, at 17 years of age.  The impression 
was degenerative joint disease of the lumbar spine.  

An April 1995 rating decision denied service connection for a 
back disability on the basis that spina bifida and 
osteochondrosis of the thoracic vertebrae with epiphysitis 
were constitutional or developmental abnormalities that 
existed prior to service entry and were not supported by 
evidence as being aggravated during service.  Regarding a low 
back disorder, the claim was denied on the basis that it was 
not demonstrated that a chronic low back disorder was 
incurred in or aggravated by military service.  

Since the April 1995 rating decision, the veteran submitted 
duplicate copies of his service medical records.  He also 
submitted copies of service administrative or personnel 
records and post-service pharmacy receipts.  

A private medical report dated in February 1997 indicates 
that the veteran complained of cervical and mild thoracic 
spine pain.  An X-ray of the cervical spine showed a loss of 
the normal cervical lordosis; marked left cervical 
subluxation at C4 ant T1; narrowed disc spaces between C7-T1; 
and foraminal encroachment at C7-T1.

A private medical consultation report dated in May 1997 shows 
that the veteran's chief complaint was back pain.  By the 
veteran's report, it was noted that the veteran was injured 
in 1944 while loading ammunition (weighing 60-90 pounds) onto 
a naval ship.  The veteran claimed that he suffered severe 
thoracic and lumbar pain, without distal neuropathy.  
Throughout his naval career, he experienced similar painful 
episodes with bending forward, prolonged standing, prolonged 
marching and lifting weights above 25 pounds.  It was noted 
that the veteran suffered in silence until his discharge from 
the military.  The veteran reenlisted into service and there 
reinjured his back in 1947, following which he was placed in 
a cast for about 2 months.  The pertinent impression was 
chronic thoracic and lumbar pain, etiology uncertain.  In an 
addendum, the examiner stated that he found it most curious 
that the veteran was first injured while on active duty, 
treated and then discharged in good condition.  He was later 
given another medical examination and determined fit to joint 
the Army, again treated for a back injury while on active 
duty, and was ultimately discharged for medical reasons.  All 
the while he was been refused any service-connected 
disability for his symptoms.  The examiner opined that he 
seemed to be missing something since none of that seemed 
either just or logical.  It was recommended to the veteran to 
search for his old military records and consult his 
congressional representative for assistance.  

A letter dated in June 1997 from M.D.J., D.O., indicates that 
she reviewed the veteran's military records that relate a 
problem since 1944 while loading ammunition onto a naval 
ship.  The veteran was hospitalized 3 times during his 
military service for this back pain and was in some kind of 
partial body cast due to back problems while he was in the 
military.  He was also discharged because of physical 
problems.  It was recommended that the veteran should be 
considered for disability due to his chronic back problems.  
The opinion was that even if the back problems were 
congenital in nature, they were definitely aggravated by the 
military since the veteran had to be hospitalized 3 times.  
She added that the veteran had had continuing pain which was 
definitely a military related aggravation, if not a military 
cause for the back pain.  The veteran had radiculopathy, 
herniated nucleus pulposus, degenerative joint disease, 
spondylosis, and myofascial pain syndrome.  

A letter dated in October 1997 from the veteran's sister is 
to the effect that the veteran had no known health problems 
prior to his joining the service in 1944.  

The veteran testified at a personal hearing at the RO in 
October 1997.  The veteran stated that he had a third period 
of service in the Air Force about 12-14 years after he was 
discharged from the Army.  He stated that he did not believe 
that he had told them of his back problems.  He recalled that 
he did not have back problems during the military service 
with the Air Force.  Hearing transcript (T.), 3.  

The veteran testified at a personal hearing before a member 
of the Board in February 2000.  The veteran indicated that he 
was seeking service connection for an injury that occurred 
during his service in the Navy.  It was pointed out that the 
Army subsequently discharged him as not being physically 
qualified.  T. 3.  He testified that he did not finish 6 
weeks of basic training when he was in the Army because he 
was working in a coal pile and hurt his back again.  T. 10.  
The veteran recalled being treated by a doctor in 1947-48, 
but he could not remember the name of the provider.  T. 14.  
He also had treatment at a VA facility called Cherry Point in 
1950. T. 15.  Between 1950 and 1980, he did not have medical 
treatment.  By 1980, he sought treatment at a community 
hospital, which may since have changed names.  T. 18.  

Analysis--Materiality

The last final decision of record is the RO's April 1995 
rating decision, which denied the veteran's claim.  The basis 
for such denial was that spina bifida and osteochondrosis of 
the thoracic vertebrae with epiphysitis were constitutional 
or developmental abnormalities that existed prior to service 
entry and were not supported by evidence as being aggravated 
during service.  Regarding a low back disorder, the claim was 
denied on the basis that it was not demonstrated that a 
chronic low back disorder was incurred in or aggravated by 
military service.  

Since that time, the veteran submitted a medical opinion 
dated in June 1997 by a competent professional who linked the 
veteran's current back disability to events claimed by the 
veteran to have occurred in service.  As such, the Board 
finds that the newly submitted opinion relating the back 
disorder to events of service is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Based on such the veteran's claim is reopened.

Analysis-Well groundedness

Having reopened the claim the Board must next determine 
whether, based upon all the evidence of record in support of 
the claim, the claim as reopened (as distinguished from the 
original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  In Elkins v. West, 12 Vet. App. 209 
(1999), "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  

The existing record contains a diagnosis of a back disability 
related by competent medical personnel to incidents of 
service as reported by the veteran.  As such, the claim is 
well grounded.  38 U.S.C.A. § 5107(a); see Anderson, supra; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a back disability is 
reopened.

The claim of entitlement to service connection for a back 
disability is well grounded.


REMAND

As the veteran's claim of entitlement to service connection 
for a back disability is well-grounded, VA has a duty to 
assist him with his claim.  38 U.S.C.A. §  5107; Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  

Initially, the Board notes that the veteran testified at his 
October 1997 hearing that he had a third period of service in 
the Air Force between about 1961 to 1964.  T. 4-5.  Although 
records associated with that service have been obtained, the 
exact dates of service, as well as the type of service, have 
yet to be verified.  

The RO sent the veteran NA Form 13075 for his completion in 
January 1998.  The supplemental statement of the case, dated 
in May 1999, documents that veteran was requested to complete 
this form [in order to obtain specific service 
hospitalization records] and that the veteran had failed to 
respond to the request.  Following the February 2000 hearing, 
the veteran and his representative completed the NA Form 
13075.  This form should be submitted to the National 
Personnel Records Center.  

The veteran testified at his February 2000 hearing that he 
was treated for his back at a VA facility in 1950-1951.  T. 
15.  VA is held to have constructive notice of documents 
generated by VA, even if the documents have not been made 
part of the record in a claim for benefits.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  As VA is on notice that 
additional pertinent medical records may exist, the case must 
be remanded for further development on this basis.

Accordingly, this case is returned to the RO for the 
following:

1.  The RO should attempt to verify the 
dates and types of service that the 
veteran had in the Air Force from about 
1961-1965.  The RO should also take 
appropriate action with regard to the NA 
Form 13075, which was completed by the 
veteran in February 2000.  

2.  The RO should also attempt to obtain 
the VA treatment records dated from about 
1950-1951 that were described by the 
veteran at his February 2000 hearing.  T. 
15.  

3.  After the development requested above 
has been obtained to the extent possible, 
the RO should provide the claims file to 
an appropriate specialist in order to 
obtain an opinion regarding the etiology 
of the veteran's back disability.  The 
claims folder and a copy of this remand 
MUST be made available to the specialist 
for review.  Specifically, the examiner 
should provide responses to the 
following:  

a.  Identify all current back 
disabilities.  What is the date of onset 
of each disorder identified? 

b.  If the onset of the disorders listed 
in question #1 was before service, did 
such disorder increase in severity during 
any period of service?

c.  If a disorder did increase in 
severity in service, was the increase in 
severity clearly and unmistakably due to 
natural progression of the disorder?  

d.  If a disorder is found to have 
occurred after service, is such disorder 
causally related to any incident during 
service?

If it is determined by the specialist 
that an additional examination is 
warranted, the RO should schedule the 
examination for the veteran and explain 
the impact of noncompliance with the 
examination request under 38 C.F.R. 
§ 3.655.  The examiner or specialist 
should provide a written report and 
describe the rationale for all opinions 
reached.

4.  Thereafter, the RO should review the 
record and ensure that all the above 
actions have been requested or completed, 
to the extent possible.  The RO is 
advised that where the remand orders of 
the Board or the Court are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).  After 
any indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to service 
connection for a back disability.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

 

